Citation Nr: 0723210	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, prior to August 4, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, as of August 4, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran was afforded a video conference hearing before 
the Board, in July 2004, before a Veterans Law Judge (VLJ) 
that is no longer employed by the Board.  A transcript of 
that hearing is associated with the claims folder.  
Consequently, in April 2007, the Board advised the veteran by 
letter that the law requires that the VLJ who conducts a 
Board hearing on appeal must participate in any decision on 
that appeal.  38 C.F.R. § 20.707 (West 2002).  In addition, 
the veteran was asked whether he desired to have a new Board 
hearing and was given 30 days to respond.  The letter advised 
the veteran that if he did not respond within 30 days from 
the date of the letter, it would be assumed that he did not 
desire another hearing and would proceed accordingly.  There 
has been no response from the veteran.  Therefore, the Board 
shall proceed with adjudication of the claim.


FINDINGS OF FACT

1.  Prior to July 12, 2004, the veteran's service-connected 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, was manifested by awakening to void one time 
per night.

2.  As of July 12, 2004, the veteran's service-connected 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, has been manifested by urinary leakage 
requiring the use of absorbent materials which must be 
changed approximately 3 times daily but not by urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2004, a compensable rating is not 
warranted for the veteran's service-connected residuals of 
prostate cancer, status post radical retropubic 
prostatectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.115b, Diagnostic Codes 7527, 7528 (2006).

2.  Resolving all doubt in the veteran's favor, as of July 
12, 2004, an increased disability rating of 40 percent is 
warranted for the veteran's service-connected residuals of 
prostate cancer, status post radical retropubic 
prostatectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.115b, Diagnostic Codes 7527, 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

In an October 2003 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
prostate cancer and assigned a noncompensable evaluation 
effective August 25, 2003.  In addition, the veteran was also 
granted service connection for diabetes mellitus, secondary 
service connection for erectile dysfunction, and entitlement 
to special monthly compensation (SMC) on account of loss of 
use of a creative organ.  Service connection for hypertension 
and peripheral neuropathy of the left foot was denied.  The 
veteran appealed and perfected his appeal with respect to the 
assigned evaluation for prostate cancer and the denials of 
service connection for  hypertension and peripheral 
neuropathy of the left foot.  In October 2004, the Board 
denied service connection for hypertension and peripheral 
neuropathy of the left foot and remanded the issue of 
entitlement to a compensable rating for prostate cancer for 
additional development.

Pursuant to the Board's October 2004 Remand, the Appeals 
Management Center (AMC) issued additional notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA), discussed 
in detail below, obtained treatment records from Hines VA 
medical center, scheduled the veteran for a VA examination, 
and readjudicated the claim.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's October 2004 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

In an October 2006 rating decision, the AMC increased the 
evaluation for the veteran's residuals of prostate cancer to 
20 percent effective August 4, 2005.

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in December 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran also received appropriate notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in June 2006 as to the 
effective date of any benefits received.  Although the 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in October 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2003, 
August 2005, July 2006, and September 2006. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for residuals of prostate cancer.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected residuals of prostate cancer, 
status post radical retropubic prostatectomy, are currently 
rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7528-7527 
for malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries.  See 38 
C.F.R. § 4.27 (2006).  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, are to be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
The Board notes that there is no evidence of local 
reoccurrence or metastasis.  See August 2005 and July 2006 VA 
examinations.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals are rated as 
renal dysfunction, voiding dysfunction, or urinary tract 
infection, whichever is predominant.  

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residual of his 
prostate cancer is voiding dysfunction.  There is no evidence 
of either renal dysfunction or current urinary tract 
infection.  See August 2005, July 2006, and September 2006 VA 
examinations.  The July 2006 VA examination notes recurrent 
urinary tract infections, but the September 2006 VA 
examination report clarified that the veteran suffered from 
frequent urinary tract infections after his prostatectomy in 
1999.  In other words, such infections were contemporaneous 
with the surgery but do not continue to be his predominant 
residual. 

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.    

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. § 4.115a.

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  38 C.F.R. § 4.115a.  A 20 percent 
evaluation is warranted for a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent evaluation is warranted 
for a daytime voiding interval less than one hour, or; 
awakening to void five or more times per night.  

A 10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, or decreased 
force of stream), with any one or combination of: post void 
residuals greater than 150cc, uroflowmetry with markedly 
diminished peak flow rate (less than 10cc/second), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilation every two to 
three months.  A 30 percent evaluation is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.

The veteran seeks a compensable evaluation prior to August 4, 
2005, and an evaluation in excess of 20 percent as of August 
4, 2005 for residuals of prostate cancer, status post radical 
retropubic prostatectomy.  These residuals, in essence, 
amount to urinary frequency and incontinence.  There is no 
evidence of local reoccurrence or metastasis, any renal 
dysfunction, or current urinary tract infections.  
  
At the October 2003 VA examination, the veteran reported one 
episode of nocturia a night.  

At the July 2004 videoconference hearing, the veteran 
reported that he wears pads on a daily basis while not at 
home and that such must be changed approximately three times 
each day.  See the July 2004 hearing transcript, page 9.  

At the August 2005 VA examination, the veteran reported 
urinary frequency during the day and that he might have to 
urinate eight to ten times and nocturia two to three times 
each night.  The veteran also reported that he wears 
absorbent material in case he had to go to the bathroom and 
there was not one close by.  The veteran reported that his 
stream was normal but felt like total emptying at the end was 
a little slower.  It was also noted that he did not have 
recurrent urinary tract infections. 

At the July 2006 VA examination, incontinence was 
acknowledged but no detail was solicited as to the required 
changing frequency of absorbent material.  At the September 
2006 VA examination, incontinence, off and on, worse during 
summer time was acknowledged.  The veteran reported that he 
had worn pads in the past (last month).    

The Board has no reason to doubt the reports of the veteran 
during his July 2004 Board hearing or during his VA 
examinations, and although the AMC points out in the October 
2006 rating decision that VA treatment records only contain 
one documented report regarding nocturia, there is no medical 
evidence to contradict the veteran's reports.  Therefore, 
based on the record, the Board believes that a 40 percent 
disability rating may be assigned effective the date of the 
veteran's videoconference hearing on July 12, 2004, based on 
urinary incontinence requiring the wearing of absorbent 
materials which require changing approximately 3 times daily.

The Board further notes that the veteran does not contend, 
and the record on appeal does not otherwise indicate, that 
the absorbent materials must be changed more than 4 times 
daily.  Thus, a 60 percent disability rating is accordingly 
not warranted.

Because the Board has assigned a 40 percent rating based on 
urinary incontinence, the matters of urinary frequency and 
obstructed voiding become moot.  A 30 percent disability 
rating is the maximum that could be assigned based on 
obstructive voiding and a 40 percent disability rating is the 
maximum that could be assigned based on urinary frequency.  

It is also noted that prior to the veteran's Board hearing, 
there is no evidence on file that supports the assignment of 
a compensable rating.  In this regard, there is no evidence 
substantiating a daytime voiding interval of between two and 
three hours or awakening to void two times per night; marked 
obstructive symptomatology; or the need for use of absorbent 
materials which must be changed less than 2 times per day.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  As has been discussed above, erectile 
dysfunction has been separately rated as secondary to 
service-connected diabetes mellitus.

The Board notes that during the August 2005 VA examination, 
the examiner noted a scar over the pubic symphysis.  The 
Board has, therefore, given thought as to whether the scar 
could be separately rated.  However, there is no indication 
that the scar causes any additional disability.  The examiner 
described the scar as "well healed" and superficial, not 
deep.  The examiner also noted that there was no acute 
inflammation, no elevation or depression, no adherence to 
underlying structure, no edema, no induration, and no 
ulceration.  The examiner did not indicate that the scar was 
tender or painful.  For these reasons, the Board does not 
believe that the assignment of a separate rating for the scar 
is warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a compensable evaluation is not warranted 
prior to July 12, 2004, and that an increased evaluation of 
40 percent is warranted for the veteran's service-connected 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, effective July 12, 2004.  


ORDER

Entitlement to an initial compensable evaluation for 
residuals of prostate cancer, status post radical retropubic 
prostatectomy, prior to July 12, 2004, is denied.  

Entitlement to an evaluation of 40 percent for residuals of 
prostate cancer, status post radical retropubic 
prostatectomy, effective from July 12, 2004, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.
 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


